FILED
                             NOT FOR PUBLICATION                             JUL 31 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KRISHNA REDDY,                                    No. 13-16658

                Plaintiff - Appellant,            D.C. No. 5:12-cv-01324-PSG

  v.
                                                  MEMORANDUM*
CBAY SYSTEMS HOLDINGS, LTD.; et
al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Northern District of California
                     Paul S. Grewal, Magistrate Judge, Presiding**

                               Submitted July 22, 2014***

Before:         GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Krishna Reddy appeals pro se from the district court’s judgment dismissing

her employment action alleging various federal and state law claims. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to serve, Oyama v. Sheehan (In re Sheehan), 253 F.3d 507,

511 (9th Cir. 2001), and de novo a dismissal for failure to state a claim, Hebbe v.

Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion by dismissing Reddy’s action

against the individual defendants because Reddy failed to serve them properly, and

failed to establish good cause for the lack of service when the court gave her notice

and an opportunity to do so. See Fed. R. Civ. P. 4(m) (district court may sua

sponte dismiss an action for failure to serve “after notice to the plaintiff”); see also

Fed. R. Civ. P. 4 (requirements for proper service on an individual); In re Sheehan,
253 F.3d at 511 (good cause showing to extend time to effect proper service).

      The district court properly dismissed Reddy’s action against the remaining

defendants as precluded by the doctrine of res judicata because Reddy alleged

nearly identical claims related to the same employment relationship against these

defendants, or parties with whom they are in privity, in two prior actions in which

there were final judgment on the merits. See Stewart v. U.S. Bancorp, 297 F.3d
953, 956-57 (9th Cir. 2002) (setting forth elements of res judicata, and noting that

it bars subsequent litigation of claims that were raised and that could have been

raised in the prior action); United States v. Schimmels (In re Schimmels), 127 F.3d
2                                     13-16658
875, 881 (9th Cir. 1997) (privity exists for purposes of res judicata where the

interests of a non-party were represented adequately by a party in the original suit).

      The district court did not abuse its discretion by declaring Reddy a vexatious

litigant after giving her notice and an opportunity to be heard, developing an

adequate record, making findings regarding her previous frivolous actions against

these and other parties, and narrowly tailoring the pre-filing order. See Molski v.

Evergreen Dynasty Corp., 500 F.3d 1047, 1056-57 (9th Cir. 2007) (per curiam)

(setting forth standard of review and factors that district courts must examine

before entering a pre-filing review order against a vexatious litigant).

      The district court did not abuse its discretion by denying Reddy’s motion for

disqualification because Reddy failed to establish grounds for such relief, and by

denying as moot Reddy’s motion to proceed in forma pauperis because Reddy

already paid the filing fee. See Voigt v. Savell, 70 F.3d 1552, 1565 (9th Cir. 1995)

(setting forth standard of review and factors warranting judicial disqualification

under 28 U.S.C. § 455); O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990)

(setting forth standard of review from the denial of an application to proceed in

forma pauperis); Lipscomb v. Madigan, 221 F.2d 798 (9th Cir. 1955) (dismissing

as moot an appeal from the denial of an application to proceed in forma pauperis

because appellant subsequently paid the filing fee).


                                           3                                      13-16658
      We reject Reddy’s contentions regarding the district court’s allegedly

erroneous grant of defendants’ motion for judicial notice and denial of her motion

for default judgment; the recusal of all “Republican President-nominated” judges

on this court; and the reassignment of this case to a different district court judge.

      Reddy’s request for an order requiring defendants to pay the filing fees we

waived for her appeal, set forth in her opening and reply briefs, is denied.

      AFFIRMED.




                                           4                                     13-16658